Wright, J.,
concurring. I agree with the court of appeals’ premise that affirmative conduct amounting to contributory negligence should as a matter of elemental fairness be applied to claims under strict liability for defective products. While this is a case of first impression, I cannot let these feelings of what is “fair” override my duty to properly interpret a statutory mandate such as R.C. 2315.19. As the majority accurately points out, the Comparative Negligence Act is one dealing with negligence and not strict liability. The action that gave rise to this appeal was premised upon strict liability or accountability for defective products resulting from either the design and/or the manufacturing process. The focus is on the nature of the product complained of and not the conduct of the person or entity that placed the product in the marketplace.
The question here is whether we should add a defense to those noted in Jones v. White Motor Corp. (1978), 61 Ohio App. 2d 162, 15 O.O. 3d 292, 401 N.E. 2d 223 (assumption of risk) and Menifee v. Ohio Welding Products, Inc. (1984), 15 Ohio St. 3d 75, 15 OBR 179, 472 N.E. 2d 707 (unforeseeable misuse of a product). It must be emphasized that these cases dealt with complete defenses absolutely barring recovery. The focus and impact of R.C. 2315.19 is entirely different. A careful review of R.C. 2315.19 and the case law leaves no room for the construction suggested by the appellee. The result urged by the appellee could and should be accomplished by the Ohio General Assembly and not by this court. Thus, I must join the majority in reversing the court of appeals.